              Case 2:15-cv-01175-RSL Document 171 Filed 06/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 YESENIA PACHECO, et al.,

 9                                 Plaintiffs,            Case No. C15-1175 RSL

10          v.                                            ORDER REGARDING
                                                          SETTLEMENT CONFERENCE
11 UNITED STATES OF AMERICA,

12                                 Defendant.

13

14          This case has been referred for a settlement conference before the Honorable MARY

15 ALICE THEILER, United States Magistrate Judge. All parties and their counsel are hereby

16 DIRECTED to appear by telephone on: Tuesday, July 7, 2020 at 9:30 am. Teleconference

17 details will be provided separately.

18

19                                     WHO MUST BE PRESENT

20          Counsel accompanied by the client or a representative with full authority to resolve the

21 case must appear. If there are other parties necessary to settle the case, please arrange for their

22 attendance. Failure to participate in good faith may result in an award of costs and fees incurred

23 by the other parties regarding the conference, or other sanctions.



     ORDER REGARDING SETTLEMENT CONFERENCE- 1
             Case 2:15-cv-01175-RSL Document 171 Filed 06/17/20 Page 2 of 2




 1                                      SETTLEMENT MEMOS

 2          Each party shall:

 3          (1) Exchange settlement briefs no more than 8 pages in length that set forth the issues to

 4             resolve, and current status of settlement by 4:00 pm, June 29, 2020. Do not file your

 5             briefs. A copy should be emailed to Judge Theiler at

 6             Kadya_Peter@wawd.uscourts.gov and Gary_Burnopp@wawd.uscourts.gov.

 7          (2) Email a separate confidential settlement memo no more than 5 pages to Judge

 8             Theiler, only, at Kadya_Peter@wawd.uscourts.gov and

 9             Gary_Burnopp@wawd.uscourts.gov by 4:00 pm, June 29, 2020. These memos are

10             confidential; do not file them with the Clerk’s office or serve them on opposing

11             counsel. These memos shall set forth a settlement proposal, and what barriers, if any,

12             there are to achieving a settlement.

13                                        CONFIDENTIALITY

14          All parties should keep an open mind and be willing to reassess previous positions.

15 Parties should be frank and address each other with courtesy and respect. To encourage an open

16 discussion, the Court directs all matters communicated in connection with this judicial settlement

17 are confidential and cannot be used for any other purpose. In order to allow enough time for a

18 thorough exploration of the issues, we have set aside four hours for this conference. Please

19 adjust your schedules accordingly.

20          DATED this 17th day of June, 2020.

21

22                                                       A
                                                         Mary Alice Theiler
23                                                       United States Magistrate Judge



     ORDER REGARDING SETTLEMENT CONFERENCE- 2
